       Case 3:20-cv-05228-MAS-ZNQ Document 34 Filed 07/28/20 Page 1 of 1 PageID: 356
       Ruggirello L tr to Pltf re




                                                                   State of New Jersey
PHILIP D. MURPHY                                                OFFICE OF THE ATTORNEY GENERAL                                     GURBIR S. GREWAL
    Governor                                                  DEPARTMENT OF LAW AND PUBLIC SAFETY                                    Attorney General
                                                                        DIVISION OF LAW
SHEILA Y. OLIVER                                                          124 Halsey Street                                        MICHELLE L. MILLER
   Lt. Governor                                                              P.O. Box 45029                                              Director
                                                                          Newark, NJ 07101

                                                                            July 28, 2020

               Via ECF Only
               Honorable Michael A. Shipp, U.S.D.J.
               Clarkson S. Fisher Building & U.S. Courthouse
               402 East State Street Room 2020
               Trenton, NJ 08608

                                           Re: New Jersey Second Amendment Society, et al. v. Murphy, et al.
                                                 Docket No. 3:20-cv-05228

               Dear Judge Shipp:

                      This office represents State Defendants in the above referenced matter. Pursuant to the
               Court’s docket entry of July 24, 2020, Plaintiff’s motion for partial summary judgement is
               returnable on August 17, 2020. Accordingly, Defendants understand their deadline to file a
               response to be August 3, 2020. Pursuant to L. Civ. R. 7.1(d)(5), Defendants ask the Court for an
               automatic adjournment of Plaintiff’s motion for one cycle to September 8, 2020, making
               Defendants’ deadline to file their papers August 25, 2020. The originally noticed motion day has
               not previously been extended or adjourned.

                                    Thank you for your attention to this matter.

                                                                                Respectfully submitted,

                                                                                GURBIR S. GREWAL
                                                                                ATTORNEY GENERAL OF NEW JERSEY

                                                                       By: /s/ Deborah A. Hay
                                                                              Deborah A. Hay
                                                                              Deputy Attorney General

               cc: All Counsel of Record                     (Via ECF)




                                                   124 HALSEY S TREET• TELEPHONE: 973-648-3573• FAX: 973-648-7782
                                          New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
